UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6134


PAUL LESLIE COX,

                 Petitioner - Appellant,

          v.

WAYNE C. MCCABE, Warden of Lieber Correctional Institution,

                 Respondent – Appellee,

          and

JON E. OZMINT,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:11-cv-03113-TMC)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and     DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Leslie Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul Leslie Cox seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cox has not made the requisite showing.                         Accordingly, we

deny Cox’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3